Case 1-19-46337-cec Doc16 Filed 11/08/19 Entered 11/08/19 15:19:07

In re: Case No. 1-19-46337-cec

Chapter 7

Statement Concerning Income Receipts, Pay Stubs, Ete.

[, Frieda Vizel, state as follows,

I did not file with the Court copies of all payment advices or other evidence of
payment received within 60 days before the date of filing of the petition for any employer, due to
the following:

[am self-employed as a tour guide and do not receive any evidence of payment.
Furthermore, the payments made for my services and recorded in my ledgers are very
preliminary, as they |) do not reflect cost of goods sold and 2) are dated for services and goods
sold in the future and 3) are subject to be refunded ifa participation threshold is not met or if
otherwise the weather calls for it. My accounting therefore inaccurately reflects my income for
services rendered during the month the payment is received. While my income comes from
bookings, I do not consider bookings ‘earned income’ until the services have been rendered,
especially as the winter season makes it necessary to cancel and refund many bookings collected
in the fall months.

I submitted a summary of business transactions for the year to date to the Court, and
it reflects an anticipated income for the year of $20,000 to $35,000.

I declare under penalty of perjury that I have read the foregoing statement and that it
is true and correct to the best of my knowledge, information and belief.

| thank you for your time and attention.

~
}

 

Frieda Vizel <6 hse

 
 
   

  
 
      
   
   

40 19)
NOI ADIe
yaad

  
 

 

CHRISTIAN PALACIO
Notary Public State of New York
NC. OTPAG207979
5. alifed in Kings County

Qualified sounty on

Ady COrateghart ExPHESS

    

RG OE IP CIO Ce
